DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
More specifically, figure 10A lacks sufficient quality for examination in that the claimed features are unable to be observed (element 800). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
claims 64-65, 73-74, and 79-80 recite the nonce term “processing unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
“processing unit” is found to correspond with a personal computer as disclosed in paragraph [0087] of the specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 58, 73, and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite the limitations “secondary alignment points” and “secondary positional information”, however, these limitations are not sufficiently disclosed within the specification or originally filed disclosure. Therefore, they fail to comply with the written description requirement. 
For the current purposes of examination, these limitations are taken to mean the alignment points and positional information of the second anatomical region. 
With regard to claims 56-57, 59-61, and 74-78, the claims are also rejected under 35 U.S.C. 112(a) because they inherit the deficiency of the claims they respectively depend upon. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-53, 59-60, and 67-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation “side-fire ultrasound transducer" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation "side-fire ultrasound transducer" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation “side-fire ultrasound transducer" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claims 50-53, 60, and 68-71, the claims are also rejected under 35 U.S.C. 112(b) because they inherit the deficiency of the claims they respectively depend upon. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-48, 54-58, 61-62, 64-66, 72-76, and 79-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2014/0073907). 


With respect to claim 45, Kumar discloses in at least Fig. 1, a method for visually assisting an operator of an ultrasound system, comprising: 
receiving a first imaging data of a first anatomical region using a first coordinate system (Para [0048], “The utility includes obtaining a first 3D image volume from an MRI imaging device.” Wherein the first image obtained from an MRI imaging device is seen as a first coordinate system), the first imaging data marked with a landmark for identifying the first anatomical region (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.” Wherein the pre-operative imaging is seen as a first imaging data of a first anatomical region ); 
transforming the first imaging data of the first anatomical region from the first coordinate system to a cylindrical coordinate system (Para [0041], “The method may further comprise transforming coordinate systems of various imaging modalities. The system may further comprise at least one modeling processor configured to perform real-time model updates of a patient soft-tissue to ensure that a pre-operative image remains accurately registered with an intra-operative image; (Para [0058], “It is noted that two different image transformations are at play; the first is a frame of reference Wherein a transformation of the first imaging data (MRI data with Cartesian coordinate system) to a cylindrical coordinate system of the TRUS) is performed to fuse image voxels of the MRI and TRUS images physically corresponding to each other as disclosed in (Para [0054]), the transformation is performed by integrating the MRI data (Cartesian coordinate) with the TRUS data (cylindrical coordinate); 
displaying a live ultrasound image of a second anatomical region as received from an ultrasound transducer (Para [0055], “During the procedure, the real-time TRUS display is supplemented with the MRI (or CAT or other scan) data, and an integrated display presented to the operating urologist.” Wherein the second anatomical region is received from the TRUS and displayed in real-time with first anatomical region); 
receiving positional information for the ultrasound transducer corresponding to an alignment point of the second anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”)

the method of claim 45, further comprising the steps of: 
displaying a transformed image from the transformed first imaging data of the first anatomical region corresponding to the alignment point using the landmark (Para [0055], “During the procedure, the real-time TRUS display is supplemented with the MRI (or CAT or other scan) data, and an integrated display presented to the operating urologist.” Wherein the second anatomical region is received from the TRUS and displayed in real-time with first anatomical region, and wherein the cylindrical coordinates of the first image data (MRI/CT) are seen to be displayed; (Para [0050], “In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.”); 
wherein the transformed image and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0055], “During the procedure, the real-time TRUS display is supplemented with the MRI (or CAT or other scan) data, and an integrated display presented to the operating urologist.” Wherein the second anatomical region is received from the TRUS and displayed in real-time with first anatomical region, and wherein the cylindrical coordinates of the first image data (MRI/CT) are seen to be displayed; (Para [0050], “In general, the deviation of a prior 3D TRUS scan from ;

With respect to claim 47, Kumar discloses in at least Fig. 1, the method of claim 46, further comprising the steps of: 
receiving new positional information for the ultrasound transducer (Para [0050], “The ultrasound images acquired at various angular positions of the TRUS probe during rotation can be reconstructed to a rectangular grid uniformly through intensity interpolation to generate a 3D TRUS volume.” Wherein the acquired ultrasound data from various angular positions of the rotated TRUS probe are seen as new positional information, in that, the data is obtained from differing locations/landmarks); and 
displaying the transformed image and/or a visual assistance interface, and the live ultrasound image corresponding to the new positional information of the ultrasound transducer (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of Examiner takes the claim to be or, and therefore, Kumar discloses the displaying of the transformed image and the separate display of a live ultrasound image without overlay, and wherein the displayed images are seen to correspond to new positional information)

With respect to claim 48, Kumar discloses in at least Fig. 1, the method of claim 47, further comprising the steps of: 
receiving the first imaging data, the first imaging data being marked with a region of interest in or on the first anatomical region (Para [0017], “Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application. This solution allows a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.” Wherein the annotation/labeling of landmarks for manual, semi-automated or automated registration of regions of interest within the MRI/CT scan is seen as marking the first imaging data on a first anatomical region); 
determining if the region of interest is visible in the transformed image corresponding to the positional information received (Para [0031], “Anatomical landmarks and/or structures identified in Wherein the identification of anatomical landmarks and/or structures within pre-operative and intra-operative images is seen as determining if a region of interest is visible within a transformed image); and 
once determining that the regions of interest is visible, then showing a visual indicator of the region of interest on the transformed image (Para [0050], “Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the highlighting of suspect voxels within the TRUS image is seen as a visual indicator of the region of interest).

With respect to claim 54, Kumar discloses in at least Fig. 1, the method of claim 45, wherein: 
the first anatomical region is a 3D model anatomical region (Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application”) and the first coordinate system is a cylindrical coordinate space (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is seen to be recorded with a cylindrical coordinate system)

With respect to claim 55, Kumar discloses in at least Fig. 1, the method of claim 54, further comprising: 
receiving secondary positional information for the ultrasound transducer corresponding to secondary alignment points of the second anatomical region (Para [0017], “Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application. This solution allows a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts”; (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”); 
transforming the first imaging data of the 3D model anatomical region based on the received positional information corresponding to the alignment point and the secondary alignment points (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is a set of slices, and thus, seen to be a 3D model of an anatomical region based on the received positional information, and wherein the first imaging data is seen to be transformed to a cylindrical coordinate system based on the received positional information or landmarks/annotations corresponding to the region(s) of interest)

With respect to claim 56, Kumar discloses in at least Fig. 1, the method of claim 55, further comprising: 
displaying a generated image from the first imaging data of the 3D model anatomical region corresponding to the positional information of the ultrasound transducer (Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application”; 
wherein the generated image and/or a visual assistance interface, and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.”)

With respect to claim 57, Kumar discloses in at least Fig. 1, the method of claim 56, further comprising: 
receiving a region of interest for the 3D model anatomical region Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application”); 
determining if the region of interest is visible in the generated image corresponding to the positional information received (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates Wherein the identification of anatomical landmarks and/or structures within pre-operative and intra-operative images is seen as determining if a region of interest is visible within a transformed image); and 
once determining that the region of interest is visible, then showing a visual indicator of the region of interest on the generated image (Para [0050], “Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the highlighting of suspect voxels within the TRUS image is seen as a visual indicator of the region of interest).

With respect to claim 58, Kumar discloses in at least Fig. 1, the method of claim 57, wherein the alignment points and the secondary alignment points are the positional information of the ultrasound transducer corresponding to a left edge of the anatomical region, a mid-line of the anatomical region, and a right edge of the anatomical region (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the surfaces representing the entire anatomical structure/object or a part thereof are seen to comprise a left, middle, and right edge of an anatomical region, and wherein the anatomical landmarks are seen to facilitate the alignment of images corresponding to the left, middle, and right edge of an anatomical region)

the method of claim 57, further comprising: providing a graphical user interface for the selection of a region of interest of the 3D model anatomical region by the operator (Para [0033], “In a specific embodiment, in a prostate, a calcification may be seen in both MRI (pre-procedure) and ultrasound (inter-procedure) images, and if these anatomical landmarks mismatch slightly, a user may identify these landmarks visually and select them by click of a mouse”; (Para [0059], “One example of computer software which may be suitable includes 3D Slicer (www.slicer.org), an open source software package capable of automatic image segmentation, manual editing of images, fusion and co-registering of data using rigid and non-rigid algorithms, and tracking of devices for image-guided procedures.”) 
With respect to claim 62, Kumar discloses in at least Fig. 1, the method of claim 45, further comprising the steps of: 
displaying a visual assistance interface (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the displaying of the fused image providing better localization of suspect pathological tissue for guidance of a biopsy or therapeutic intervention is seen as a visual assistance interface)
wherein the visual assistance interface and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like” Wherein the displaying of the live image and visual assistance interface can be distinct)With respect to claim 64, Kumar discloses in at least Fig. 1, a system for visually assisting an operator of an ultrasound system comprising: 
a data store for storing a first imaging data of a first anatomical region using a first coordinate system (Para [0065], “a memory configured to store the defined elastic soft tissue model”;, the first imaging data marked with a landmark for identifying the first anatomical region (Para [0099], “The structures identified and labeled by the imaging specialist could include external and internal structures and landmarks such as bladder, urethra, rectum, seminal vesicles, nerve bundles, fibromuscular stroma and prostate zones. These structures are identified and stored as either points, binary masks or surface meshes. Each such structure is labeled uniquely. In addition, the method includes an automatically (or semi-automatically) generated plan for the entire procedure.”); 
an ultrasound transducer for collecting (Para [0045], “The 2D image frames are obtained at various instances of rotation of the TRUS probe after insertion in to the rectal canal.”): 
live ultrasound image data of a second anatomical region (Para [0099], “FIG. 1 shows the overall workflow of a surgeon, where the images planned by an expert (radiologist/radiation oncologist) are fused with a live imaging modality such as ultrasound for real-time guidance while taking advantage of diagnostic capabilities of the pre-procedural planning image.”), and 
positional information for the ultrasound transducer, including positional information corresponding to an alignment point of the second anatomical region (Para [0058], “the first is a frame TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is a set of slices, and thus, seen to be a 3D model of an anatomical region based on the received positional information, and wherein the first imaging data is seen to be transformed to a cylindrical coordinate system based on the received positional information or landmarks/annotations corresponding to the region(s) of interest); 
a processing unit (Claim 22, “at least one processor configured to…”) for: 
receiving positional information for the ultrasound transducer corresponding to the alignment point of the second anatomical region  (Para [0017], “Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application. This solution allows a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts”; (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine , and 
transforming the first imaging data of the first anatomical region from the first coordinate system to a cylindrical coordinate system (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is a set of slices, and thus, seen to be a 3D model of an anatomical region based on the received positional information, and wherein the first imaging data is seen to be transformed to a cylindrical coordinate system based on the received positional information or landmarks/annotations corresponding to the region(s) of interest); and 
a display device for displaying the live ultrasound image of the second anatomical region (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.”)

the system of claim 64, wherein the processing unit is further configured to: 
receive new positional information for the ultrasound transducer (Para [0050], “The ultrasound images acquired at various angular positions of the TRUS probe during rotation can be reconstructed to a rectangular grid uniformly through intensity interpolation to generate a 3D TRUS volume.” Wherein the acquired ultrasound data from various angular positions of the rotated TRUS probe are seen as new positional information, in that, the data is obtained from differing locations/landmarks); and 
displaying the transformed image and/or a visual assistance interface, and the live ultrasound image corresponding to the new positional information of the ultrasound transducer (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Examiner takes the claim to be or, and therefore, Kumar discloses the displaying of the transformed image and the separate display of a live ultrasound image without overlay, and wherein the displayed images are seen to correspond to new positional information)

With respect to claim 66, Kumar discloses in at least Fig. 1, the system of claim 65, wherein the processing unit is further configured to: 
receive the first imaging data, the first imaging data being marked with a region of interest in or on the first anatomical region (Para [0017], “Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application. This solution allows a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”); 
determine if the region of interest is visible in the transformed image corresponding to the positional information received (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the identification of anatomical landmarks and/or structures within pre-operative and intra-operative images is seen as determining if a region of interest is visible within a transformed image); and 
once determining that the regions of interest is visible, then showing a visual indicator of the region of interest on the transformed image (Para [0050], “Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the highlighting of suspect voxels within the TRUS image is seen as a visual indicator of the region of interest).

With respect to claim 72, Kumar discloses in at least Fig. 1, the system of claim 64, wherein:
the first anatomical region is a 3D model anatomical region (Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application”) and the first coordinate system is a cylindrical coordinate space (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is seen to be recorded with a cylindrical coordinate system)

With respect to claim 73, Kumar discloses in at least Fig. 1, the system of claim 72, wherein the processing unit is further configured to: 
receive secondary positional information for the ultrasound transducer corresponding to secondary alignment points of the second anatomical region (Para [0017], “Regions of interest annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts”; (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”); 
transform the first imaging data of the 3D model anatomical region based on the received positional information corresponding to the alignment point and the secondary alignment points (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is a set of slices, and thus, seen to be a 3D model of an anatomical region based on the received positional information, and wherein the first imaging data is seen to be transformed to a cylindrical coordinate system based on the received positional information or landmarks/annotations corresponding to alignment points for a region of interest.

With respect to claim 74, Kumar discloses in at least Fig. 1, the system of claim 73, wherein the processing unit is further configured to: 
display on the display device a generated image from the first imaging data of the 3D model anatomical region corresponding to the positional information of the ultrasound transducer (Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application” Wherein a 3D model of an anatomical region is seen to be obtained from positional information corresponding to an ultrasound transducer); 
wherein the generated image and/or a visual assistance interface, and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels 

With respect to claim 75, Kumar discloses in at least Fig. 1, the system of claim 74, further comprising: 
an input device for receiving a region of interest for the 3D model anatomical region operator (Para [0033], “In a specific embodiment, in a prostate, a calcification may be seen in both MRI (pre-procedure) and ultrasound (inter-procedure) images, and if these anatomical landmarks mismatch slightly, a user may identify these landmarks visually and select them by click of a mouse”; (Para [0059], “One example of computer software which may be suitable includes 3D Slicer (www.slicer.org), an open source software package capable of automatic image segmentation, manual editing of images, fusion and co-registering of data using rigid and non-rigid algorithms, and tracking of devices for image-guided procedures.” Wherein the input device is seen to be a computer); and 
the processor  is further configured to (Claim 22, “at least one processor configured to…”): 
determine if the region of interest is visible in the generated image corresponding to the positional information received (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the identification of anatomical landmarks and/or structures within pre-operative and intra-operative images is seen as determining if a region of interest is visible within a transformed image); and 
once determined that the region of interest is visible, then showing a visual indicator of the region of interest on the generated image on the display device (Para [0050], “Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the highlighting of suspect voxels within the TRUS image is seen as a visual indicator of the region of interest)

With respect to claim 76, Kumar discloses in at least Fig. 1, the system of claim 75, wherein the alignment points and the secondary alignment points are the positional information of the ultrasound transducer corresponding to a left edge of the anatomical region, a mid-line of the anatomical region, and a right edge of the anatomical region (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the surfaces representing the entire anatomical structure/object or a part thereof are seen to comprise a left, middle, and right edge of an anatomical region, and wherein the anatomical landmarks are seen to facilitate the alignment of images corresponding to the left, middle, and right edge of an anatomical region)

With respect to claim 79, Kumar discloses in at least Fig. 1, the system of claim 75, wherein the processing unit is further configured to: 
display on the display device a graphical user interface for the selection of a region of interest of the 3D model anatomical region by the operator (Para [0033], “In a specific embodiment, in a prostate, a calcification may be seen in both MRI (pre-procedure) and ultrasound (inter-procedure) images, and if these anatomical landmarks mismatch slightly, a user may identify these landmarks visually and select them by click of a mouse”; (Para [0059], “One example of computer software which may be suitable includes 3D Slicer (www.slicer.org), an open source software package capable of automatic image segmentation, manual editing of images, fusion and co-registering of data using rigid and non-rigid algorithms, and tracking of devices for image-guided procedures.”)

With respect to claim 80, Kumar discloses in at least Fig. 1, the system of claim 64, wherein the processing unit is further configured to:
display a visual assistance interface on the display device (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the displaying of the fused image providing better localization of suspect pathological tissue for guidance of a biopsy or therapeutic intervention is seen as a visual assistance interface); 
wherein the visual assistance interface and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like” Wherein the displaying of the live image and visual assistance interface can be distinct)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-50, 67-68, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2014/0073907), in view of Mao (US 2017/0258446).

	
With respect to claim 49, Kumar discloses in at least Fig. 1, the method of claim 48. 
However, Kumar does not disclose wherein the positional information is a roll angle of the side-fire ultrasound transducer.
In the similar field of medical imaging systems and methods, Mao discloses wherein the positional information is a roll angle of the side-fire ultrasound transducer (Para [0168], “Operation 214 includes correcting for a change in position and orientation (spatial information) of ultrasound transducer 102 as the ultrasound transducer 102 was rotated from: (A) a baseline (the baseline is the spatial information at plus 70 degrees or the start position at the start of the movement or rotation of the ultrasound transducer 102) to (B) an end position of rotation (terminus) by using the spatial transducer information; (Para [0180], “Operation 216 includes using the transducer-spatial information (such as, the roll angle from spatial information) to match (identify) (A) the nearest scan number [SN_M] Wherein the roll angle is seen to correspond to positional information of the side-fire ultrasound probe)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the registration of spatial information of a side-fire ultrasound transducer as disclosed by Mao. 
	The motivation being to (Abstract, “provide spatial information indicating spatial movement of the ultrasound transducer”) as disclosed by Mao. 

With respect to claim 50, Kumar discloses in at least Fig. 1, the method of claim 49, wherein the first anatomical region and the second anatomical region are the same anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”), and the anatomical region is a prostate (Para [0019], “Advantageously, the real time image is of a soft tissue organ or gland such as prostate, skin, heart, lung, kidney, liver, bladder, ovaries, and thyroid, and the supplemented real time image is used for a medical image guided procedure; (Para prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”) 

With respect to claim 67, Kumar discloses in at least Fig. 1, the system of claim 66,
However, Kumar does not disclose wherein the positional information is a roll angle of the side-fire ultrasound transducer.
In the similar field of medical imaging systems and methods, Mao discloses wherein the positional information is a roll angle of the side-fire ultrasound transducer (Para [0168], “Operation 214 includes correcting for a change in position and orientation (spatial information) of ultrasound transducer 102 as the ultrasound transducer 102 was rotated from: (A) a baseline (the baseline is the spatial information at plus 70 degrees or the start position at the start of the movement or rotation of the ultrasound transducer 102) to (B) an end position of rotation (terminus) by using the spatial transducer information; (Para [0180], “Operation 216 includes using the transducer-spatial information (such as, the roll angle from spatial information) to match (identify) (A) the nearest scan number [SN_M] to be selected for the scan line number to be used in the construction of the transverse plane (such as, SL_1 associated with the distal transducer section 136 of FIG. 3C) with (B) the nearest ray-line to be displayed on the display assembly 116 of FIG. 1. An Array [APEX-R] may be constructed and stored in the memory 112 of FIG. 1 (if so desired) to contain the matches found in operation 216.” Wherein the roll angle is seen to correspond to positional information of the side-fire ultrasound probe)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the registration of spatial information of a side-fire ultrasound transducer as disclosed by Mao. 


With respect to claim 68, Kumar discloses in at least Fig. 1, the system of claim 67, wherein the first anatomical region and the second anatomical region are the same anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”), and the anatomical region is a prostate (Para [0019], “Advantageously, the real time image is of a soft tissue organ or gland such as prostate, skin, heart, lung, kidney, liver, bladder, ovaries, and thyroid, and the supplemented real time image is used for a medical image guided procedure; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”) 

With respect to claim 71, Kumar discloses in at least Fig. 1, the system of claim 69, wherein the first imaging data is recorded ultrasound imaging data of the first anatomical region, and the first coordinate system is a cylindrical coordinate system (Para [0058], “the first is a frame of reference TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is seen to be recorded with a cylindrical coordinate system)


Claims 51-53, 59-60, 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2014/0073907), in view of Mao (US 2017/0258446), in view of Seip (US 2012/0150035), in view of Wang (US 2020/0383658), and further in view of Kumar (US 2011/0178389), which will hereinafter be referred to as Kumar 389’. 
	

With respect to claim 51, the modified method of Kumar, in view of Mao discloses, the method of claim 50.
However, it does not disclose wherein the landmark identifies the approximate size and orientation of the anatomical region, and, is a line along a border between a rectal wall and the first anatomical region in a midline frame of a sagittal series of image frames of the first imaging data.
In the similar field of methods and apparatuses for the selective treatment of tissue, Seip discloses in at least Fig. 10A, wherein the landmark identifies the approximate size and orientation of the anatomical region (Para [0131], “Further controls may be included to select sector slice spacing (0.5, 1, 2, 3, and 3.8 mm), select size and define treatment zones at two different treatment depths, step through a sub-set of sector slices in higher resolution, and measurement functions (to provide measurements such as from a treatment site to a tissue component such as the urethra). Indicators showing the treatment zones, transducer focal limits, and rectal wall location may be enabled as graphic Wherein Fig. 10A shows a landmark 531 that is seen to provide the shape and size of a prostatic capsule)

    PNG
    media_image1.png
    362
    487
    media_image1.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar in view of Mao with an outline of a prostatic capsule for the determination of shape and size of a prostate as disclosed by Seip. 
	The motivation being (Para [0130], “the physician is able to easily review the proposed treatment plan”) as disclosed by Seip.  
In the similar field of methods for measuring parameters in ultrasonic images and ultrasonic imaging systems, Wang discloses a line along a border between a rectal wall and the first anatomical region (Para [0051], “the patient is usually required to perform an anal contraction action Uterus UT Bladder B Urethra U Vagina V Perineum P Ampullae Recti R Anal Rectum angle ARA Anal Canal AC *PubourethralAngle PUA Also referred to as gamma angle * Bladder Neck-Symphyseal BSD The distance from UVJ (or BN) to the X Distance axis of the coordinate system (according to another way, BSD is defined as the distance from the UVJ to the origin of the coordinate system) *Posterior UrethroVesical PUV, PUVA, Also referred to as retrovesical angle Angle, RVA (RVA) or Beta angle *PuboVesical angle 

    PNG
    media_image2.png
    754
    642
    media_image2.png
    Greyscale

Wherein Fig. 18 shows a line along the border of the rectum and Urethra, and wherein the urethra is seen to be a first anatomical region. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view of Mao, in view of Seip, with a line along the border of a first anatomical region and a rectal wall as disclosed by Wang.  
	The motivation being (Para [0069], “to evaluate the pelvic organ prolapsed and fecal incontinence”) as disclosed by Wang.  
In the similar field of fused image modalities guidance, Kumar 389’ discloses in at least Fig. 7, a midline frame of a sagittal series of image frames (Para [0061], “This illustrated in FIG. 7 where in the middle panel, an image 280 is a 50% blend of each of the MRI image and the TRUS image. That is, each Wherein the fifty percent blend of the corresponding pixels of the MRI and TRUS images is seen to be the midline image, since, the percentage is seen to correspond to amount of each volume displayed, and wherein the separation of MRI and TRUS volume is seen as a line, and therefore, a sagittal series of image frames)

    PNG
    media_image3.png
    406
    753
    media_image3.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view of Mao, in view of Seip, in view of Wang, with a midline frame of a sagittal series of image frames. 
	The motivation being (Para [0061], “a user may move back and forth between the images as represented in a common frame of references as a single image to see if there is correspondence between an object in the MRI volume and the TRUS volume.”) as disclosed by Kumar 389’. 

the method of claim 51, wherein the first imaging data is magnetic resonance imaging (MRI) data and the first coordinate system is a Cartesian coordinate system (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the rectangular coordinate system is seen as a Cartesian coordinate system)

With respect to claim 53, Kumar discloses in at least Fig. 1, The method of claim 51, wherein the first imaging data is recorded ultrasound imaging data of the first anatomical region, and the first coordinate system is a cylindrical coordinate system (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is seen to be recorded with a cylindrical coordinate system)


With respect to claim 59, Kumar discloses in at least Fig. 1, the method of claim 58. 
However, Kumar does not disclose wherein the positional information is a roll angle of the side-fire ultrasound transducer.
In the similar field of medical imaging systems and methods, Mao discloses wherein the positional information is a roll angle of the side-fire ultrasound transducer (Para [0168], “Operation 214 includes correcting for a change in position and orientation (spatial information) of ultrasound transducer 102 as the ultrasound transducer 102 was rotated from: (A) a baseline (the baseline is the spatial information at plus 70 degrees or the start position at the start of the movement or rotation of the ultrasound transducer 102) to (B) an end position of rotation (terminus) by using the spatial transducer information; (Para [0180], “Operation 216 includes using the transducer-spatial information (such as, the roll angle from spatial information) to match (identify) (A) the nearest scan number [SN_M] to be selected for the scan line number to be used in the construction of the transverse plane (such as, SL_1 associated with the distal transducer section 136 of FIG. 3C) with (B) the nearest ray-line to be displayed on the display assembly 116 of FIG. 1. An Array [APEX-R] may be constructed and stored in the memory 112 of FIG. 1 (if so desired) to contain the matches found in operation 216.” Wherein the roll angle is seen to correspond to positional information of the side-fire ultrasound probe)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the registration of spatial information of a side-fire ultrasound transducer as disclosed by Mao. 
	The motivation being to (Abstract, “provide spatial information indicating spatial movement of the ultrasound transducer”) as disclosed by Mao. 

With respect to claim 60, Kumar discloses in at least Fig. 1, the method of claim 59, wherein the first anatomical region and the second anatomical region are the same anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”), and the anatomical region is a prostate (Para [0019], “Advantageously, the real time image is of a soft tissue organ or gland such as prostate, skin, heart, lung, kidney, liver, bladder, ovaries, and thyroid, and the supplemented real time image is used for a medical image guided procedure; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”)



the system of claim 68.
However, it does not disclose wherein the landmark identifies the approximate size and orientation of the anatomical region, and, is a line along a border between a rectal wall and the first anatomical region in a midline frame of a sagittal series of image frames of the first imaging data.
In the similar field of methods and apparatuses for the selective treatment of tissue, Seip discloses in at least Fig. 10A, wherein the landmark identifies the approximate size and orientation of the anatomical region (Para [0131], “Further controls may be included to select sector slice spacing (0.5, 1, 2, 3, and 3.8 mm), select size and define treatment zones at two different treatment depths, step through a sub-set of sector slices in higher resolution, and measurement functions (to provide measurements such as from a treatment site to a tissue component such as the urethra). Indicators showing the treatment zones, transducer focal limits, and rectal wall location may be enabled as graphic overlays on each slice (similar to the overlay for the prostatic capsule shown in FIG. 10A).” Wherein Fig. 10A shows a landmark 531 that is seen to provide the shape and size of a prostatic capsule)

    PNG
    media_image1.png
    362
    487
    media_image1.png
    Greyscale


	The motivation being (Para [0130], “the physician is able to easily review the proposed treatment plan”) as disclosed by Seip.  
In the similar field of methods for measuring parameters in ultrasonic images and ultrasonic imaging systems, Wang discloses a line along a border between a rectal wall and the first anatomical region (Para [0051], “the patient is usually required to perform an anal contraction action Uterus UT Bladder B Urethra U Vagina V Perineum P Ampullae Recti R Anal Rectum angle ARA Anal Canal AC *PubourethralAngle PUA Also referred to as gamma angle * Bladder Neck-Symphyseal BSD The distance from UVJ (or BN) to the X Distance axis of the coordinate system (according to another way, BSD is defined as the distance from the UVJ to the origin of the coordinate system) *Posterior UrethroVesical PUV, PUVA, Also referred to as retrovesical angle Angle, RVA (RVA) or Beta angle *PuboVesical angle PVA The angle between the central axis of the symphysis pubis and the line connecting the inferoposterior margin of the symphysis pubis and the lowest point of the posterior wall of the bladder PuboVesicalDistance PVD The distance from the lowest point of the Or Bladder Descent Max BL Desc.”)

    PNG
    media_image2.png
    754
    642
    media_image2.png
    Greyscale

Wherein Fig. 18 shows a line along the border of the rectum and Urethra, and wherein the urethra is seen to be a first anatomical region. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view of Mao, in view of Seip, with a line along the border of a first anatomical region and a rectal wall as disclosed by Wang.  
	The motivation being (Para [0069], “to evaluate the pelvic organ prolapsed and fecal incontinence”) as disclosed by Wang.  
In the similar field of fused image modalities guidance, Kumar 389’ discloses in at least Fig. 7, a midline frame of a sagittal series of image frames (Para [0061], “This illustrated in FIG. 7 where in the middle panel, an image 280 is a 50% blend of each of the MRI image and the TRUS image. That is, each pixel within the resulting image may be a fifty percent blend of the corresponding pixel and the MRI image and the TRUS image. To improve the ability of users to select points of interest within the registered images, the present application further allows user adjustment of the combination or blend Wherein the fifty percent blend of the corresponding pixels of the MRI and TRUS images is seen to be the midline image, since, the percentage is seen to correspond to amount of each volume displayed, and wherein the separation of MRI and TRUS volume is seen as a line, and therefore, a sagittal series of image frames)

    PNG
    media_image3.png
    406
    753
    media_image3.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view of Mao, in view of Seip, in view of Wang, with a midline frame of a sagittal series of image frames. 
	The motivation being (Para [0061], “a user may move back and forth between the images as represented in a common frame of references as a single image to see if there is correspondence between an object in the MRI volume and the TRUS volume.”) as disclosed by Kumar 389’. 

With respect to claim 70, Kumar discloses in at least Fig. 1, the system of claim 69, wherein the first imaging data is magnetic resonance imaging (MRI) data and the first coordinate system is a Cartesian coordinate system (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) Wherein the rectangular coordinate system is seen as a Cartesian coordinate system)





With respect to claim 77, Kumar discloses in at least Fig. 1, the system of claim 76, However, Kumar does not disclose wherein the positional information is a roll angle of the side-fire ultrasound transducer.
In the similar field of medical imaging systems and methods, Mao discloses wherein the positional information is a roll angle of the side-fire ultrasound transducer (Para [0168], “Operation 214 includes correcting for a change in position and orientation (spatial information) of ultrasound transducer 102 as the ultrasound transducer 102 was rotated from: (A) a baseline (the baseline is the spatial information at plus 70 degrees or the start position at the start of the movement or rotation of the ultrasound transducer 102) to (B) an end position of rotation (terminus) by using the spatial transducer information; (Para [0180], “Operation 216 includes using the transducer-spatial information (such as, the roll angle from spatial information) to match (identify) (A) the nearest scan number [SN_M] to be selected for the scan line number to be used in the construction of the transverse plane (such as, SL_1 associated with the distal transducer section 136 of FIG. 3C) with (B) the nearest ray-line to be displayed on the display assembly 116 of FIG. 1. An Array [APEX-R] may be constructed and stored in the memory 112 of FIG. 1 (if so desired) to contain the matches found in operation 216.” Wherein the roll angle is seen to correspond to positional information of the side-fire ultrasound probe)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the registration of spatial information of a side-fire ultrasound transducer as disclosed by Mao. 


With respect to claim 78, Kumar discloses in at least Fig. 1, the system of claim 77, wherein the first anatomical region and the second anatomical region are the same anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”), and the anatomical region is a prostate (Para [0019], “Advantageously, the real time image is of a soft tissue organ or gland such as prostate, skin, heart, lung, kidney, liver, bladder, ovaries, and thyroid, and the supplemented real time image is used for a medical image guided procedure; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”)



Claims 63 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2014/0073907), in view of Mao (US 2017/0258446), in view of Seip (US 2012/0150035), in view of Wang (US 2020/0383658), in view of Kumar (US 2011/0178389), which will hereinafter be referred to as Kumar 389’, and further in view of Taylor (US 7,006,889). 


With respect to claim 63, the modified method of Kumar, in view, of Mao, in view of Seip, in view of Wange, in view of Kumar 389’ discloses, the method of claim 62.
However, it does not disclose wherein the visual assistance interface is an angle meter showing the positional information of the ultrasound transducer.
In the similar field of scanning probes, Taylor discloses in at least Fig. 6, wherein the visual assistance interface is an angle meter showing the positional information of the ultrasound transducer (Col. 8, lines 36-44, “Generally configured on the control box 30 are longitudinal control and display means, transverse control and display means and general system control inputs 39. Longitudinal control and display means include roll angle control knob 31, roll angle position indicator 33, longitudinal action initiator 40, longitudinal scan line button 49 and longitudinal 3D scan button 50”; (Col. 9, lines 19-26, “Roll angle position indicator 33 indicates the orientation of the image plane, with vertical being zero degrees. Roll angle control knob 31 could incorporate a built-in-position motor so its position will always be automatically updated to be the same as the current longitudinal view angle even if this view angle is 

    PNG
    media_image4.png
    529
    720
    media_image4.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view, of Mao, in view of Seip, in view of Wange, in view of Kumar 389’ with a roll angle position indicator as disclosed by Taylor. 
	The motivation being (Col. 9, lines 28-30, “will allow the doctor to easily reposition and Roll angle control knob 31 and therefore the longitudinal view to the 0 degree straight up position.”) as disclosed by Taylor. 

With respect to claim 81, the modified method of Kumar, in view, of Mao, in view of Seip, in view of Wange, in view of Kumar 389’ discloses, the method of claim 80.
However, it does not disclose wherein the visual assistance interface is an angle meter showing the positional information of the ultrasound transducer.
In the similar field of scanning probes, Taylor discloses in at least Fig. 6, wherein the visual assistance interface is an angle meter showing the positional information of the ultrasound transducer roll angle position indicator 33, longitudinal action initiator 40, longitudinal scan line button 49 and longitudinal 3D scan button 50”; (Col. 9, lines 19-26, “Roll angle position indicator 33 indicates the orientation of the image plane, with vertical being zero degrees. Roll angle control knob 31 could incorporate a built-in-position motor so its position will always be automatically updated to be the same as the current longitudinal view angle even if this view angle is changed remotely, such as by the ultrasound system or an optional procedure planning system or other remote means.”)

    PNG
    media_image4.png
    529
    720
    media_image4.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view, of Mao, in view of Seip, in view of Wange, in view of Kumar 389’ with a roll angle position indicator as disclosed by Taylor. 
	The motivation being (Col. 9, lines 28-30, “will allow the doctor to easily reposition and Roll angle control knob 31 and therefore the longitudinal view to the 0 degree straight up position.”) as disclosed by Taylor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793